AMENDMENT TO VOLUNTARY RETIREMENT AGREEMENT

This AMENDMENT TO VOLUNTARY RETIREMENT AGREEMENT (“Amendment”) amends the terms
of the VOLUNTARY RETIREMENT AGREEMENT (the “Agreement”) executed on
September 24, 2008, by and between FIVE STAR BANK (“FSB”) and RONALD A. MILLER
(“Executive”).

WHEREAS, Executive is currently employed by FSB in a full-time capacity;

WHEREAS, Executive and FSB executed the Agreement on September 24, 2008, to
establish and clarify their respective rights and obligations arising from the
retirement of Executive;

WHEREAS, pursuant to the Agreement, Executive is obligated to resign and be
separated on March 31, 2010;

WHEREAS, Executive and FSB wish to continue Executive’s employment in a
part-time capacity after March 31, 2010;

NOW, THEREFORE, in consideration of the mutual promises, benefits and covenants
herein contained, Executive and FSB hereby agree to amend the Agreement as
follows:

1. Paragraph 1 of the Agreement shall be amended to replace such paragraph in
its entirety with the following:

Executive shall step down from his current full-time position effective
March 31, 2010. From April 1 through September 30, 2010, or such earlier date
designated by FSB, Executive agrees to provide continuous services to FSB, as a
part-time employee, on such special projects that are specified by FSB’s CEO and
CFO. The parties agree that the services provided by Executive during this
period are not expected to entail more than one day of work per week, and
Executive’s employment is “at will” and may be terminated at any time by FSB.
Executive’s salary for these continued services shall be pro-rated to correspond
with his reduction in hours, to 20% of his regular monthly base salary in effect
on the date of this Amendment. Effective March 31, 2010, Executive shall be
separated from service for purposes of Internal Revenue Code Section 409A
because the level of bona fide services Executive provides to FSB is being
reduced permanently to a level less than or equal to 20 percent of the average
level of bona fide services provided by Executive to FSB during the immediately
preceding 36-month period. Effective September 30, 2010, or such earlier date as
termination of employment may occur, Executive shall resign and terminate his
employment relationship with FSB. Executive’s participation in all FSB fringe
benefits shall cease September 30, 2010, or such earlier date as termination of
employment may occur, with the exception of previously vested benefits.

1

2. Paragraph 2 of the Agreement shall be amended to delete the last sentence and
replace such sentence in its entirety with the following:

In the event of Executive’s death, any payments still due Executive under this
paragraph shall be made to Executive’s named beneficiary. Executive shall have
the option to change the named beneficiary during the term payments are made
under this Agreement.

3. Paragraph 3 of the Agreement shall be amended to add the following at the end
of such paragraph:

In addition, Executive shall execute a second copy of the Release of Claims on
or between September 1 and September 23, 2010 (or in the event his employment
terminates between March 31, 2010 and September 1, 2010, the release must be
signed within five days of the effective date of termination). Payments under
paragraph 2 shall not be made unless Executive executes the second Release of
Claims within the timeframe(s) specified above and does not revoke the Release
of Claims.

3. If any provision of this Amendment is held to be illegal, void or
unenforceable, such provisions shall have no effect upon, and shall not impair
the legality or enforceability of, any other provision of this Amendment or the
Agreement.

4. This Amendment is binding upon, and shall inure to the benefit of, the
parties and their respective heirs, executors, representatives, successors and
assigns.

5. Nothing herein is intended to alter Executive’s status as an at-will
employee.

6. Executive acknowledges and warrants that:

(a) He has had the opportunity to consider, for up to twenty-one days, the terms
and provisions of this Amendment;

(b) He has been advised by FSB in this writing to consult, and has had adequate
opportunity to consult with, an attorney of his choosing prior to executing this
Amendment;

(c) He has carefully read this Amendment in its entirety, has had an opportunity
to have its provisions explained to him by an attorney of his choosing, and
fully understands the significance of all of its terms and provisions; and

(d) He is signing this Amendment voluntarily and of his own free will and
assents to all of the terms and conditions contained herein.

2

7. This Amendment shall not become effective until the eighth day following its
execution by Executive (the “Effective Date”). Executive shall have the right to
revoke this Amendment for a period of seven (7) days following his execution of
this Amendment by giving written notice by personal delivery of such revocation
to FSB. If Executive revokes this Amendment prior to the Effective Date, the
promises and obligations contained herein shall be null and void.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment.

     
Ronald A. Miller
  Peter G. Humphrey, President & CEO
 
   
RONALD A. MILLER
  FIVE STAR BANK
Date: March 2, 2010
  Date: 3/2/2010
 
   

3